EXECUTION COPY

 

AMENDMENT NO. 2 TO DEBTOR-IN-POSSESSION

CREDIT AGREEMENT

 

AMENDMENT NO. 2 TO DEBTOR-IN-POSSESSION CREDIT AGREEMENT (this "Amendment")
dated as of June 5, 2009 by and among Foamex L.P., a Delaware limited
partnership ("Borrower") and the financial institutions listed on the signature
pages hereof (the "Lenders"). Capitalized terms used in this Amendment but not
otherwise defined herein shall have the meanings given to such terms in the
Credit Agreement referred to below (as applicable).

 

RECITALS:

WHEREAS, the Borrower, certain Affiliates, the Lenders, and Bank of America,
N.A. as administrative agent (the "Administrative Agent") entered into a
Debtor-In-Possession Credit Agreement dated as of February 24, 2009 (as amended
by that certain Amendment No. 1 To Debtor-In-Possession Credit Agreement dated
as of March 24, 2009, the "Credit Agreement");

WHEREAS, the Borrower has requested that the Lenders further amend the Credit
Agreement as hereinafter provided; and

WHEREAS, the Lenders are willing to further amend the Credit Agreement on the
terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto agree as follows:

 

Section 1.

Amendments to Annex A of the Credit Agreement.

(a) Section 11.1(a) of the Credit Agreement is hereby amended to add the
following sentence at the end thereof:

“No waiver, amendment or consent which shall amend the definition of “Stated
Termination Date” shall be effective unless the same shall be in writing and
signed by the Administrative Agent.”

(b) The definitions of "Stated Termination Date" and "Termination Date" in Annex
A of the Credit Agreement are hereby amended and restated in their entirety to
read as follows:

 

"Stated Termination Date" means June 12, 2009; provided, however, if the MP Sale
is not consummated on or prior to such date, such date shall be automatically
extended to June 19, 2009 if and only if on or prior to June 12, 2009 Bank of
America, N.A. receives an extension fee, in cash, of $25,000 (which fee shall be

--------------------------------------------------------------------------------

 

fully earned upon becoming due and payable and shall be non-refundable upon
payment thereof).

"Termination Date" means the earliest to occur of: (i) the Stated Termination
Date and (ii) the date this Agreement is terminated by the Majority Lenders
pursuant to Section 9.2. If at any time pursuant to the definition above, the
"Termination Date" will be a day that is not a Business Day, the "Termination
Date" shall be deemed to be the Business Day immediately following such day.

Section 2.                       Representations and Warranties. The Borrower
represents and warrants that:

(a) subject to the entry and terms of the Financing Orders, it has all requisite
limited partnership power and authority to enter into this Amendment and to
carry out the transactions contemplated hereby;

(b) subject to the entry and terms of the Financing Orders, it has duly
authorized by all necessary limited partnership or other action the execution,
delivery and performance of this Amendment;

(c) this Amendment and the Credit Agreement as amended hereby are its valid and
binding obligations, enforceable against it in accordance with their respective
terms, except as may be limited by bankruptcy, insolvency, reorganization,
moratorium, fraudulent transfer or other similar laws relating to or affecting
the enforcement of creditors' rights generally; and

(d) after giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing.

 

Section 3.

Reference to and Effect on the Loan Documents.

(a) On and after the date hereof and subject to Section 4 below, each reference
in the Credit Agreement to "this Agreement", "hereunder", hereof" or words of
like import referring to the Credit Agreement, and each reference in the other
Loan Documents to "the Credit Agreement", "thereunder", "thereof" or words of
like import referring to the Credit Agreement, shall mean and be a reference to
the Credit Agreement as amended by this Amendment.

(b) This Amendment shall not constitute an amendment of or waiver to any other
provision, term or condition of the Credit Agreement or any other Loan Document.
Except as modified hereby, all terms, provisions, covenants, representations,
warranties, agreements and conditions contained in the Credit Agreement and the
other Loan Documents shall remain in full force and effect.

(c) Notwithstanding anything contained in this Amendment, the terms of this
Amendment are not intended to and do not serve to effect a novation as to the
Credit Agreement and the other Loan Documents. The parties to this Amendment
expressly do not intend to extinguish the Credit Agreement or any of the other
Loan Documents. Instead, it is the express intention of the parties to this
Amendment to reaffirm the obligations created under the Credit Agreement and the
other Loan Documents. Each of the Credit Agreement and the other Loan

--------------------------------------------------------------------------------

 

Documents, as amended hereby, remains in full force and effect and the terms and
provisions of the Credit Agreement and the other Loan Documents, as amended
hereby, are hereby ratified and confirmed.

Section 4.                          Effectiveness. This Amendment shall become
effective and the Credit Agreement shall be amended as provided in this
Amendment upon the occurrence of the following conditions precedent:

(a) the Borrower, the Guarantors and the Lenders shall have delivered duly and
validly executed originals of this Amendment to the Administrative Agent;

(b) the representations and warranties in this Amendment shall be true and
correct; and

(c) the Borrower shall have paid (i) to Bank of America, N.A., a cash amendment
fee in the amount of $25,000 (which fee shall be fully earned on the date hereof
and shall be non-refundable upon payment thereof)and (ii) to MP Foam DIP LLC a
cash amendment fee in the amount of $0.

Section 5.                          Costs; Expenses. The Borrower agrees to pay
on demand all reasonable costs and expenses of MP and the Administrative Agent
in connection with the preparation, execution, delivery and administration,
modification and amendment of this Amendment (including, without limitation, the
reasonable fees and expenses of counsel for each of MP and the Administrative
Agent) in accordance with the terms of Section 14.7 of the Credit Agreement.

Section 6.                         Execution in Counterparts. This Amendment may
be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Amendment by telecopier shall be effective as delivery of a manually executed
counterpart of this Amendment.

 

Section 7.                          Headings. The headings set forth in this
Amendment are and shall be without substantive meaning or content of any kind
whatsoever and are not a part of the agreement between the parties hereto.

Section 8.                          Severability. In case any provision in or
obligation under this Amendment shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

Section 9.                          Governing Law. This Amendment and the rights
and obligations of the parties hereto shall be governed by, and construed in
accordance with, the law of the State of New York.

[Signature pages follow]

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

"BORROWER"

FOAMEX L.P.

 

FMXI, LLC, its Managing General Partner

 

 

 

/s/ Harold J. Earley

 

Harold J. Earley

 

Executive Vice President and Chief Financial Officer

 

 

 

 

"GUARANTORS"

FOAMEX L.P.

 

By:

FMXI, LLC, its Managing General Partner

 

 

By:

/s/ Harold J. Earley

Name:

Harold J. Earley

Title:

Executive Vice President and Chief Financial Officer

 

 

FMXI, LLC

 

 

 

By:

/s/ Harold J. Earley

Name:

Harold J. Earley

Title:

Executive Vice President and Chief Financial Officer

 

 

FOAMEX INTERNATIONAL INC.

 

 

 

By:

/s/ Harold J. Earley

Name:

Harold J. Earley

Title:

Executive Vice President and Chief Financial Officer

 

 

--------------------------------------------------------------------------------

 

 

FOAMEX LATIN AMERICA, INC.

 

 

 

By:

/s/ Harold J. Earley

Name:

Harold J. Earley

Title:

Executive Vice President and Chief Financial Officer

 

 

FOAMEX MEXICO, INC.

 

 

 

By:

/s/ Harold J. Earley

Name:

Harold J. Earley

Title:

Executive Vice President and Chief Financial Officer

 

 

FOAMEX ASIA, INC.

 

 

 

By:

/s/ Harold J. Earley

Name:

Harold J. Earley

Title:

Executive Vice President and Chief Financial Officer

 

 

FOAMEX CARPET CUSHION LLC

 

 

 

By:

/s/ Harold J. Earley

Name:

Harold J. Earley

Title:

Executive Vice President and Chief Financial Officer

 

 

FOAMEX CANADA INC.

 

 

 

By:

/s/ Harold J. Earley

Name:

Harold J. Earley

Title:

Executive Vice President and Chief Financial Officer

 

--------------------------------------------------------------------------------

 



"LENDERS"

 

MP FOAM DIP LLC, as Lender

 

 

 

By:

/s/ Larry Teitelbaum

Name:

 

Title:

 

 

BANK OF AMERICA, N.A., as Lender

 

 

By:

/s/ William J. Wilson

Name:

William J. Wilson

Title:

Senior Vice President

 

ACKNOWLEDGED:

 

"ADMINISTRATIVE AGENT"

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

By:

/s/ William J. Wilson

Name:

William J. Wilson

Title:

Senior Vice President

 

 